SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) JMAR TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: January , 2008 Dear Shareholder: It is my pleasure to invite you to a Special Meeting of the Shareholders of JMAR Technologies, Inc. We will hold the meetingon February , 2008 at 10:00 a.m. at the Company’s offices at 10905 Technology Place, San Diego, California. This booklet includes the Notice of Special Meeting and the Proxy Statement. The Proxy Statement describes the business that we will conduct at the meeting and provides additional information about JMAR's management. Your vote is important. Whether or not you plan to attend the meeting, please complete, date, sign and return the enclosed proxy card promptly. If you attend the meeting and prefer to vote in person, you may do so if you are a record holder (or if your shares are in “street name” and you have obtained a legal proxy from your broker). We look forward to seeing you at the meeting. Sincerely, Charles A. Dickinson Chairman of the Board JMAR TECHNOLOGIES, INC. 10905 Technology Place San Diego, California 92127 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY , 2008 TO OUR SHAREHOLDERS: A Special Meeting of Stockholders of JMAR Technologies, Inc. will be held on February , 2008, at 10:00A.M. (Pacific Time), at the offices of the Company, 10905 Technology Place, San Diego, California, for the following purposes: 1. To amend the Company’s Restated Certificate of Incorporation to increase the number of shares of common stock, par value $0.01 per share, that the Company is authorized to issue from 80,000,000 to 380,000,000 shares. 2. To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Stockholders of record at the close of business on January , 2008 will be entitled to notice of the Special Meeting and any continuation or adjournment thereof. Please return the enclosed proxy as promptly as possible, whether or not you plan to attend the Special Meeting. Your promptness in returning the proxy will assist us in ensuring that a quorum is present or represented. Even though you return your proxy, you may nevertheless attend the Special Meeting and vote your shares in person if you wish. If you want to revoke your proxy at a later time for any reason, you may do so in the manner described in the attached Proxy Statement. This Proxy Statement is being sent to you on or about January , 2008. By Order of the Board of Directors, Edward C. Hall Corporate Secretary, Chief Financial Officer San Diego, California January , 2008 IMPORTANT:WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, YOU ARE REQUESTED TO COMPLETE AND PROMPTLY RETURN THE ENCLOSED PROXY IN THE ENVELOPE PROVIDED. PROXY STATEMENT For The SPECIAL MEETING OF STOCKHOLDERS To Be Held February , 2008 ABOUT THE PROXY STATEMENT WHY DID YOU SEND ME THIS PROXY STATEMENT? We sent you this Proxy Statement and the enclosed proxy card because our Board of Directors is soliciting your proxy to vote at the Special Meeting of Shareholders to be held on February , 2008. This Proxy Statement summarizes the information you need to know to cast an informed vote at the Special Meeting. However, you do not need to attend the Special Meeting to vote your shares. Instead, you may simply complete, sign and return the enclosed proxy card. WHO IS ENTITLED TO VOTE? We will begin sending this Proxy Statement, the attached Notice of Special Meeting and the enclosed proxy card on or about January , 2008 to all shareholders entitled to vote. Shareholders who owned JMAR Common Stock at the close of business on January , 2008 (“Record Date”) are entitled to vote. At the record date, there were shares of JMAR Common Stock issued and outstanding.JMAR Common Stock is our only class of outstanding voting capital stock. WHAT CONSTITUTES A QUORUM? A majority of our shareholders entitled to vote at the meeting must be present, in person or by proxy, in order to constitute a quorum. We can only conduct the business of the meeting if a quorum has been established. In order to conduct the meeting and to vote to approve the proposal to increase the authorized shares of common stock, shareholders of record who are present at the meeting in person or by proxy and who abstain, including brokers holding customers’ shares who cause abstentions to be recorded at the meeting, will be considered present at the meeting and entitled to vote and they will count toward the quorum. HOW MANY VOTES DO I HAVE? For voting on the approval of the proposal to increase the authorized number of shares of the Company’s common stock, each holder of record of JMAR Common Stock on the Record Date will be entitled to one vote for each share held. The proxy card indicates the number of shares that you hold. HOW DO I VOTE BY PROXY? Whether or not you plan to attend the Special Meeting, we urge you to complete, sign and date the enclosed proxy card and to return it promptly in the envelope provided. Returning the proxy card will not affect your right to attend the Special Meeting and vote. If you properly fill in your proxy card and send it to us in time to vote, your "Proxy" (one of the individuals named on your proxy card) will vote your shares as you have directed. If you sign the proxy card but do not make specific choices, your Proxy will vote your shares as recommended by the Board of Directors as follows: § "FOR" amendment of the Company’s Restated Certificate of Incorporation to increase the number of shares of authorized common stock If any other matter is presented, your Proxy will vote in accordance with the recommendation of the Board of Directors, or, if no recommendation is given, in accordance with his best judgment. At the time this Proxy Statement went to press, we knew of no matters which are proposed to be acted on at the Special Meeting, other than those discussed in this Proxy Statement. If you hold your shares of JMAR Common Stock in "street name" (that is, through a broker, bank or other nominee) and you fail to instruct your broker, bank or nominee as to how to vote such shares of common stock, your broker, bank or nominee may, in its discretion, vote your shares "FOR" certain matters. Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote such shares on “routine” matters, but not on “non-routine” matters.Proposals to increase the Company’s authorized shares of common stock for general corporate purposesare generallyconsidered“routine” matters. MAY I CHANGE MY VOTE AFTER I RETURN MY PROXY? If you are a “record holder” of the shares (i.e., your shares are not held in “street name”) and you have returned the enclosed proxy card, you may change your vote at any time before the vote is conducted at the Special Meeting. You may change your vote in any one of three ways: § You may request another proxy card from JMAR’s Corporate Secretary, complete it and mail it to JMAR's Corporate Secretary. § You may notify JMAR's Corporate Secretary by mail before the Special Meeting that you have revoked your proxy. § You may attend the Special Meeting and vote in person. If your shares are held in “street name” (i.e., in the name of your broker, bank or other nominee), you should contact your broker, bank or other nominee for instructions on how to change your vote. HOW DO YOU VOTE IN PERSON? If you are a record holder of the shares and you plan to attend the Special Meeting and vote in person, we will give you a ballot form when you arrive. Your voting in person at the Special Meeting will take precedence over any prior proxies you have given. However, if your shares are held in “street name” (i.e., in the name of your broker, bank or other nominee), you must obtain a legal proxy from your broker, bank or other nominee and bring it to the Special Meeting in order to cast your vote in person. WHAT VOTE IS REQUIRED TO APPROVE THE PROPOSALS? Under Delaware law, the affirmative vote of a majority of the total number of shares issued and outstanding is required to approve the amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of Common Stock from 80,000,000 to 380,000,000. Abstentions (whether by brokers or other record holders) will be counted as present at the meeting and will have the effect of an “AGAINST” vote. WHO PAYS THE COST OF SOLICITING THESE PROXIES? JMAR will pay all the costs of soliciting these proxies.In addition to mailing proxy soliciting material, our directors, officers and employees also may solicit proxies in person, by telephone or by other electronic means of communication for which they will receive no compensation.We will ask banks, brokers and other institutions, nominees and fiduciaries to forward the proxy materials to their principals and to obtain authority to execute proxies.We will reimburse them for their reasonable expenses. 2 INFORMATION ABOUT JMAR STOCK OWNERSHIP Ownership of 5% or More of JMAR Common Stock The following lists all persons known by the Company to be the beneficial owner of 5 percent or more of the Company’s Common Stock as of January , 2008. A person is deemed to be the beneficial owner of JMAR Common Stock, whether or not such person has any economic interest therein, if such person directly or indirectly has (or shares with others) voting or investment power with respect to the JMAR shares or has the right to acquire beneficial ownership within sixty days. Name and address of Beneficial Owner Number of Shares of Common Stock Beneficially Owned Percentage of Outstanding Common Stock Beneficially Owned Laurus Master Fund, Ltd., c/o Laurus Capital Management, LLC, 335 Madison Avenue, 10th Floor New York, NY10017 4,451,601 8.35% In addition to the shares listed above, as of December 15, 2007, Laurus Master Fund, Ltd. (“Laurus”) also owns shares of Series G, I and J Convertible Preferred Stock (“Preferred Stock”) that are convertible into up to a total of 20,065,472 shares of Common Stock and Warrants that are exercisable into up to a total of 132,146,698 shares of Common Stock. The Preferred Stock and Warrants owned by Laurus may not be converted or exercised into Common Stock if there are insufficient shares of Common Stock authorized under the Company’s Certificate of Incorporation (the “Authorized Share Limitation”). The Company’s Restated Certificate of Incorporation currently authorizes 80,000,000 shares of Common Stock. If the Proposal contained in this Proxy Statement is not approved by the Company’s shareholders, the shares of Common Stock issuable under the Preferred Stock and Warrants held by Laurus that are in excess of the 80,000,000 shares that are authorized will not be issuable. In addition, there is a further limitation on the conversion or exercise of the Preferred Stock and Warrants held by Laurus if it results in Laurus having beneficial ownership of more than 9.99% of the outstanding shares of JMAR common stock at any time (the “Ownership Limitation”). Laurus may terminate this Ownership Limitation upon a minimum of 75 days notice or upon a default by the Company of its redemption obligations under the Preferred Stock. Absent the Authorized Shares Limitation and the Ownership Limitation, Laurus would have beneficial ownership of a total of 156,663,771 shares, consisting of: (i) 4,451,601 shares owned as of December 15, 2007, (ii) 20,065,472 shares issuable upon conversion of Convertible Preferred Stock, and (iii) 132,146,698 shares issuable upon exercise of Warrants. If all derivative securities held by Laurus were freely exercisable and convertible within 60 days and if the Proposal to increase the authorized shares is approved, this total of 156,663,771 shares of Common Stock would represent beneficial ownership of 74.6% of the Company’s Common Stock. Ownership of JMAR Common Stock by Management The following table sets forth the beneficial ownership of Common Stock of the Company as of January , 2008 by (1) all directors, (2) the Company’s Chief Executive Officer, Chief Financial Officer, the three most highly compensated executive officers other than the CEO and CFO, and (3) all directors and executive officers as a group. The table also includes the beneficial ownership of the Company’s prior Chief Financial Officers who served in 2007.Except as otherwise noted, the following stockholders have sole voting and investment power with respect to the shares. Information with respect to beneficial ownership is based on information furnished to the Company by each stockholder included in the table. 3 Beneficial Owner Number of Shares of Common Stock Beneficially Owned Percentage of Outstanding Common Stock Beneficially Owned C. Neil Beer (1) — (5) Edward C. Hall 92,593 (5) Charles A. Dickinson (2) — (5) J. Paul Gilman (3) — (5) Richard J.Naughton 100,000 (5) Dennis E. Valentine 305,476 (5) Michael Sweatman — (5) All executive officers and directors as a group (5 persons) (4) — % (1) Includes shares issuable upon exercise of currently exercisable stock options. (2) Includes 61,217 shares held by Mr. Dickinson’s wife. Includes shares issuable upon exercise of currently exercisable stock options. (3) Includes shares issuable upon exercise of currently exercisable stock options. (4) Includes shares issuable upon exercise of currently exercisable stock options [and warrants]. (5) Less than one percent. PROPOSAL 1 AMENDMENT OF RESTATED CERTIFICATE OF INCORPORATION TO INCREASE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK The Board of Directors has determined that it is advisable to increase the Company’s authorized Common Stock and has adopted, subject to stockholder approval, an amendment to the Company’s Certificate of Incorporation to increase the Company’s authorized number of shares of Common Stock from 80,000,000 shares to 380,000,000 shares. In connection with a $7.5 million loan from Laurus in August, 2008, the Company issued Laurus a Warrant for 119 million shares which is not exercisable unless and until the shareholders have approved an increase in the authorized number of shares.The Board of Directors believes that it is in the best interests of the Company and its shareholders to increase the number of authorized shares of Common Stock in order toprovide sufficient shares for the Laurus Warrants and to provide the Company with adequate flexibility to take advantage of market conditions promptly and the availability of favorable opportunities without the delay and expense associated with holding a special meeting of stockholders. The additional shares may be used, without further stockholder approval, for various purposes including, without limitation, raising capital, establishing strategic relationships with other companies, expanding the Company’s business or product lines through the acquisition of other businesses or products or providing equity incentives to employees, officers, or directors. The Company’s Certificate of Incorporation authorizes the issuance of 80,000,000 shares of Common Stock. As of January , 2008, shares of Common Stock were issued and outstanding. Based on theshares issued andoutstanding at
